FILED
                             NOT FOR PUBLICATION                             OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSÉ ABEL FIERRO,                                No. 09-15914

               Plaintiff - Appellant,            D.C. No. 4:07-cv-00580-DCB

  v.
                                                 MEMORANDUM *
RICHARDSON, Grievance Coordinator;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       José Abel Fierro, an Arizona state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations arising from the loss of a box of legal documents when he was


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
transferred between prisons. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we

affirm.

      The district court properly granted summary judgment on Fierro’s claim for

denial of access to the courts because Fierro failed to raise a triable issue as to

whether he suffered an actual injury. See Lewis v. Casey, 518 U.S. 343, 351-53 &

n.3 (1996) (to show an actual injury, a prisoner must demonstrate that his efforts to

pursue a nonfrivolous legal claim were hindered).

      The district court properly granted summary judgment on Fierro’s retaliation

claim because Fierro failed to raise a triable issue as to whether defendants knew

about his prior lawsuit. See Brodheim, 584 F.3d at 1269 & n.3 (to defeat summary

judgment on a First Amendment retaliation claim in the prison context, the

prisoner must raise a triable issue as to whether, inter alia, defendants took an

adverse action against him because of his protected conduct).

      The district court also properly granted summary judgment on Fierro’s due

process claim. See Daniels v. Williams, 474 U.S. 327, 328 (1986) (“[T]he Due

Process Clause is . . . not implicated by a negligent act of an official causing

unintended loss of or injury to life, liberty, or property.”); Ramirez v. Galaza, 334




                                            2                                      09-15914
F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement

to a specific prison grievance procedure.”).

      Fierro’s remaining contentions are unpersuasive.

      Appellees’ Motion to Supplement the Record on Appeal is construed as a

request for judicial notice and, as such, is granted.

      AFFIRMED.




                                            3                                 09-15914